Citation Nr: 0401186	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-07 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active duty from November 1965 to August 
1967, which included a tour of duty in the Republic of 
Vietnam from September 1966 to August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
RO.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the veteran if and 
when further action is required on his part.  


REMAND

Prior to the filing of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  Regulations implementing the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The VCAA and the implementing regulations are applicable to 
the issue on appeal and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The record does not reflect that the RO has adequately 
complied with the notification and duty to assist 
requirements of the VCAA and its implementing regulations.  

First, a review of the claims file reveals that records of 
reported psychiatric treatment have not been requested and 
obtained for use in the adjudication of the veteran's claim.  
For instance, a December 2002 Comprehensive Assessment Report 
from North Central Behavioral Health Systems indicates that 
the veteran received treatment at Community Hospital of 
Ottawa, Illinois, in the 1980's, and at "Proctor" of 
Peoria, Illinois, in the 1970's.  Additionally, records from 
Provena, Mercy Center, Behavioral Health Services, dated in 
May 2002, indicate past treatment for depression and alcohol 
abuse at "Passages" of Illinois Valley Community Hospital 
(IVCH); "Rockcreek," located in "Lamont"; "Choices in 
Ottawa," Illinois; and, "Proctor in Peoria," Illinois.  
This report also indicates ongoing psychiatric treatment from 
Dr. Sheth, apparently located in Peru, Illinois, and Dr. 
John, apparently located in Morris, Illinois, with reference 
to some involvement of the veteran's family physician, as 
well as participation in Alcoholics Anonymous.  

Additionally, in March 2003, the veteran informed the RO that 
he has been found to be totally disabled by the Social 
Security Administration (SSA) effective from July 31, 2002, 
on account of PTSD and major depression.  A document received 
at the RO in February 2003 from SSA is not relevant to the 
veteran and the RO has neither contacted SSA for copies of 
any disability determination letter regarding the veteran nor 
requested copies of relevant medical records relied upon by 
SSA in any such disability determination.  

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and, (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2003); see Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
evidence necessary to establish the occurrence of a 
recognizable in-service stressor, to support the documented 
diagnosis of PTSD already of record, will vary depending upon 
whether the veteran engaged in "combat with the enemy," as 
established by recognized military combat citations or other 
official records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 
66 (1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

The veteran asserts that he is presently diagnosed with PTSD, 
and that this disorder is the result of stressors which 
occurred during his active military service in the Republic 
of Vietnam between September 1966 and August 1967.  The 
diagnoses of PTSD in the current record appear to be based 
upon consideration of the veteran's history, without adequate 
stressor corroboration in the claims file.  The Board notes 
that the veteran failed to return a PTSD questionnaire form 
issued to him in July 2002.  In a June 2003 statement, 
however, the veteran asserted that although he was primarily 
a wireman while in Vietnam, he was occasionally exposed to 
sniper fire and mortar attacks when temporarily assigned the 
duties of a shotgun rider on truck convoys between Pleiku and 
Qui Nhon, Vietnam.  Service personnel records already on file 
fail to substantiate the assertion, and show no participation 
in any campaigns during his military career.  It does not 
appear that additional attempts to verify the veteran's 
claimed stressors have been made.  Given the above, 
additional stressor development is indicated in this case.

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the veteran and 
his representative and provide written 
notice of the provisions of VCAA and its 
implementing regulations.  The veteran 
should be specifically advised what 
information and medical or lay evidence, 
not previously submitted, is necessary to 
substantiate his claim, with notice as to 
what evidence, if any, the veteran is 
expected to obtain and submit, and what 
evidence VA will retrieve.  The veteran 
should be provided the appropriate time 
in which to respond to the VCAA notice.

2.  In contacting the veteran, the RO 
should specifically request him to 
provide the names and addresses, if 
known, of any witnesses of each claimed 
PTSD stressor event, and also to provide 
any verifying facts and circumstances of 
his alleged combat experiences as a 
shotgun rider between Pleiku and Qui 
Nhon, Vietnam, specifically to include 
information as to the locations and 
service units involved, along with the 
names of any casualties, wounded 
personnel or witnesses to the described 
events.  The veteran should be informed 
of the necessity of his obtaining 
corroborative evidence of each claimed 
in-service PTSD stressor.  

3.  The RO should also request the 
veteran to submit the names, addresses, 
and approximate dates of treatment of all 
VA and/or private care providers who have 
treated him for PTSD or any psychiatric 
disorder or symptomatology, from November 
1965 to the present, specifically to 
include treatment at Community Hospital 
of Ottawa, Illinois, in the 1980's; 
"Proctor" of Peoria, Illinois, in the 
1970's; "Passages" of Illinois Valley 
Community Hospital (IVCH); "Rockcreek," 
located in "Lamont"; "Choices in 
Ottawa," Illinois; "Proctor" in 
"Peoria"; Drs. Sheth, apparently 
located in Peru, Illinois, and John, 
apparently located in Morris, Illinois; 
as well as the veteran's family 
physician.  

4.  Thereafter, the RO should obtain 
copies of any additional VA and/or 
private medical records pertinent to 
treatment or evaluation of psychiatric 
disability dated from November 1965 to 
the present, if such VA treatment is 
identified by the veteran.  As to any 
private treatment records, the RO should 
first secure the necessary release(s), 
prior to the RO obtaining copies of any 
such records.  The RO should advise the 
veteran as to the unavailability of any 
identified records and provide him with 
opportunity to respond.

5.  The RO should, in any case, send a 
report of all statements pertaining to 
stressful events provided by the veteran 
in support of his claim, a copy of this 
remand and all associated documents to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
located at 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  The RO 
should request a determination as to 
whether the veteran was engaged in combat 
with the enemy, any information as to the 
location of the veteran during his tour 
of duty in Vietnam, and any information 
as to the circumstances of any duty 
assignment as a shotgun rider on truck 
convoys between Pleiku and Qui Nhom, from 
September 1966 to August 1967, while 
stationed in the Republic of Vietnam with 
the Headquarters and Services Battery 
(Battery B), of the 5th Battalion, 16th 
Artillery.  USASCRUR should otherwise be 
requested to provide any information 
which might corroborate each of the 
veteran's alleged stressors.  A response, 
negative or positive, should be 
associated with the claims file.  The RO 
should, as indicated, undertake follow-up 
through appropriate channels to obtain 
verification of the veteran's claimed 
stressor(s).

6.  The RO should obtain copies of the 
SSA disability determination letter 
pertinent to the veteran's claim for 
Social Security disability benefits, 
along with copies of all medical records 
relied upon in reaching any such 
determination(s).  

7.  Following the above, the RO must make 
a specific determination as to whether 
each claimed stressor is sufficiently 
verified.  All credibility issues related 
to this matter should be addressed at 
that time.

8.  If and only if any stressor is 
determined to be verified, the veteran 
should be afforded a VA psychiatric 
examination.  If such examination is 
indicated, the RO must specify for the 
examiner the stressor(s) it has 
determined are corroborated by the 
evidence of record and instruct the 
examiner that only those events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms, and whether the diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied.  All indicated tests 
and studies, to include psychological 
testing, should be accomplished, and, the 
claims folder, along with a complete copy 
of this REMAND, must be provided to the 
examiner for review in connection with 
the claim.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
explain how the diagnostic criteria of 
the Fourth Edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
are met, to include identification of the 
specific stressor(s) underlying any PTSD 
diagnosis, and comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the RO.  If 
the record contains any evidence 
suggesting a relationship between any 
other diagnosed psychiatric disorder and 
service, the examiner should be requested 
to offer an opinion as to whether it is 
least as likely as not that any such 
disorder is related to the veteran's 
active military service.  The examiner's 
typewritten report must include all 
examination results, along with the 
complete rationale underlying all 
opinions expressed, citing, if necessary, 
to specific evidence in the record.  

9.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
corrective action.  The RO should also 
ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.

10.  Thereafter, the RO should review the 
veteran's claim of entitlement to service 
connection for PTSD, on the basis of all 
pertinent evidence of record (to include 
all that added to the record since the 
last supplemental statement of the case), 
and all applicable laws, regulations, and 
case law.  The RO should provide adequate 
reasons and basis for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that are noted in this 
REMAND.  If the benefit sought by the 
veteran continues to be denied he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
submit written or other argument in 
response thereto before his case is 
returned to the Board for further 
appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


